ACCEPTED
                          06-14-00106-CV
            Filed 12/17/2014 4:44:10 PM
               SIXTH COURT     OF APPEALS
                         Courtney    Terry
                     TEXARKANA,       TEXAS
                            District Clerk
                   12/23/2014 12:15:16
                     Rusk County,   TexasPM
                          DEBBIE AUTREY
                                      CLERK
                           Laurey Martin




       FILED IN
6th COURT OF APPEALS
  TEXARKANA, TEXAS
12/29/2014 9:57:00 AM
     DEBBIE AUTREY
         Clerk